Title: To George Washington from William Herbert, 18 January 1798
From: Herbert, William
To: Washington, George



Dear Sir
Alexandria 18th Jany 1798

In Consequence of what you was pleased to Mention to me last Monday, I Applied to those Gentlemen that I then spoke of to you, to State their proposals in Writing, for Supplying your Family With Such Articles as you Should from time to time Want. They have Accordingly done so, & I have now the pleasure of forwarding them to you—Those Gentlemen being all Respectable, I have nothing to add, but that mr Russells Statement of his Connections is Correct, & that he Keeps the most Extensive Assortment of Goods—you will find Inclosed Colo. Gilpin’s, Colo. Fitzgerald’s & my Estimate of the House & Lott rented to mr Marsteller. Doctr Kennedy’s Note lodged for Collection, is paid & the amount Stands to your Credit in Bank. I am with great Esteem & regard Sir, your most obedt Hble servt

Wm Herbert

